FOURNET, Chief Justice.
This court is without jurisdiction of plaintiffs’ appeal from the judgment of the lower court rejecting their demand to be recognized as the owners of an undivided half interest in a 50-acre tract of land located near Zachary, East Baton Rouge Parish, Louisiana, for the amount involved (the value of this undivided half interest) is less than $2,000. Article VII of the Constitution of 1921, Section 10.
By virtue of the authority vested in this court by LSA-R.S. 13:4441 and 4442, it is ordered that this case be transferred to the Court of Appeal, First Circuit, the transfer to be made within 30 days after this decree has become final; otherwise the appeal is to be dismissed. The appellants are to pay the costs of the appeal to this court and the cost of transferring the case to the Court of Appeal. All other costs are to await the final disposition of the case.